Citation Nr: 0003891	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  00-00 577	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The service department verified that the veteran had pre-war 
service from September 1, 1941 to December 7, 1941; he was in 
beleaguered status from December 8, 1941 to April 8, 1942; he 
was missing on April 9, 1942; he was in a no casualty status 
from April 10, 1942 to March 1, 1945; he had recognized 
guerrilla service from March 2, 1945 to April 3, 1945; and he 
was a member of the regular Philippine Army from April 4, 
1945 to May 1, 1946.

The issue of eligibility for the payment of attorney fees 
from past-due benefits was raised sua sponte by the Board of 
Veterans' Appeals (Board) on its own motion; see 38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 20.609(i) (1999).  The veteran and his attorney were 
notified of this action by a letter dated in April 1998.  

In a January 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to recognition as a prisoner of war.  In a 
November 1997 decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") vacated that decision and remanded the matter to the 
Board.  In a June 1998 decision, the Board remanded the 
matter to the RO.  Past-due benefits were subsequently 
awarded to the veteran as a result of August and September 
1999 rating decisions from the Department of Veterans Affairs 
(VA) Manila, Philippines Regional Office (RO).  




FINDINGS OF FACT

1.  In a January 1993 decision, a RO hearing officer 
determined that the veteran did not have recognized prisoner 
of war service for VA purposes.  The veteran filed a notice 
of disagreement with that determination in July 1993.

2.  In a January 17, 1996 decision, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to recognition as a prisoner of war.

3.  In a June 20, 1996 letter to the veteran, the Board 
denied his February 27, 1996 motion for reconsideration of 
the Board's decision.

4.  The veteran subsequently retained the services of a 
private attorney to provide legal services on a contingency 
basis of 20 percent of past-due benefits awarded, to be paid 
directly by VA to the attorney, based upon the favorable 
resolution of the veteran's claims.

5.  The attorney and VA's General Counsel filed a Joint 
Motion for Remand with the Court in November 1997.  In a 
November 1997 decision, the Court vacated the Board's January 
17, 1996 decision and remanded the matter to the Board.

6.  In a June 1998 decision, the Board remanded the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to recognition as a prisoner of 
war to the RO for further development.  

7.  In a November 1998 administrative decision, the RO 
determined that the veteran met the criteria for entitlement 
to benefits as a former prisoner of war under Public Laws 
(PL) 97-37 and 100-322. 

8.  In an August 1999 rating decision, the RO, in pertinent 
part, granted entitlement to service connection for 
malnutrition, evaluated as 20 percent disabling, effective 
February 25, 1999.  

9.  In a September 1999 rating decision, the RO granted 
entitlement to service connection for ischemic heart disease 
as a residual of beriberi, evaluated as 60 percent disabling, 
effective February 25, 1999.



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the claims of 
entitlement to service connection for malnutrition and 
ischemic heart disease as a residual of beriberi.  38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 
(1999).  

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period 
from February 25, 1999 to August 12, 1999, resulting from the 
grant of entitlement to service connection for malnutrition 
and assignment of a 20 percent evaluation from March 1, 1999; 
and for the period from February 25, 1999 to September 22, 
1999, resulting from the grant of entitlement to service 
connection for ischemic heart disease as a residual of 
beriberi and assignment of a 60 percent evaluation from March 
1, 1999.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in a July 1990 rating 
decision, the RO determined that the veteran was not entitled 
to Prisoner of War (POW) status and also denied entitlement 
to service connection for an irritable colon, osteoarthritis, 
hip joint, lower back and lower extremities, dysentery, 
malnutrition, and gout.  The veteran filed a notice of 
disagreement as to that determination in September 1990.  
Following the issuance of a statement of the case in October 
1990, the veteran failed to perfect his appeal with the 
submission of a substantive appeal.

The veteran sought to reopen his claim that he was a prisoner 
of war in 1992.  In a June 1992 letter to the veteran, the RO 
informed him that he did not meet the requirements to be 
considered a former POW.  In a January 1993 decision, a RO 
hearing officer determined that the veteran did not have 
recognized POW service for VA purposes.  The veteran filed a 
notice of disagreement with that determination in July 1993.  
A timely substantive appeal was filed in December 1993.  

In a January 17, 1996 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to recognition as a prisoner of war.  
The record also reflects a June 20, 1996 letter to the 
veteran from the Board in response to a motion for 
reconsideration received by the Board on February 27, 1996.  
After carefully reviewing the veteran's claim, the Board 
denied the veteran's motion for reconsideration.  

In a Joint Motion for Remand dated in November 1997, the 
veteran's representative and the VA Office of General Counsel 
moved the Court to vacate the Board's January 17, 1996 
decision and remand the matter to the Board.  In a November 
1997 decision, the Court vacated the Board's January 17, 1996 
decision and remanded the matter to the Board.  

A March 1998 VA memorandum reflects that the attorney was 
awarded $3,626.55 under the provisions of the Equal Access to 
Justice Act (EAJA), 28 U.S.C. § 2412(d) (West 1991).

In February 1998 both the Board and the RO received a copy of 
a fee agreement executed by the veteran on January 9, 1998.  
The fee agreement reveals that it is a successor contract to 
that entered between the same parties on March 3, 1997.  The 
fee agreement further reveals that the veteran agreed to a 
contingent legal fee of 20 percent of past-due benefits 
awarded, to be paid directly by VA to the attorney from any 
past-due benefits awarded on the basis of the veteran's claim 
or claims.  

In a June 1998 decision, the Board remanded the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to recognition as a POW to the 
RO for further development.  In a November 1998 
administrative decision, the RO determined that the veteran 
met the criteria for entitlement to benefits as a former POW 
under Public Laws (PL) 97-37 and 100-322.  The veteran was 
notified of that determination in a January 1999 letter.  

In an August 12, 1999 rating decision, the RO, in pertinent 
part, granted entitlement to service connection for 
malnutrition, evaluated as 20 percent disabling, effective 
February 25, 1999.  In a September 22, 1999 rating decision, 
the RO granted entitlement to service connection for ischemic 
heart disease as a residual of beriberi, evaluated as 60 
percent disabling, effective February 25, 1999.  In an 
October 1999 letter, the RO informed the veteran that he was 
entitled to the payment of benefits from March 1, 1999.  It 
was noted that his past-due benefits had been calculated as 
$3,206.00.  It was also noted that the maximum attorney fee 
payable, 20 percent of past-due benefits, computed as 
$458.00, had been withheld pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.  

Analysis

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 
38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" 

decision of the Board.  VAOPGCPREC No. 18-92, 57 Fed. Reg. 
49747 (1992); 
38 C.F.R. § 20.1100(b) (1999).

In the present case, the Board's January 1996 "final 
decision" addressed the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to recognition as a POW.  The Board recognizes that the 
rating decisions resulting in past-due benefits awarded to 
the veteran addressed the issues of entitlement to service 
connection for malnutrition and for ischemic heart disease as 
a residual of beriberi.  However, the veteran was awarded 
service connection for those disabilities because of his 
status as a former POW.  See 38 C.F.R. § 3.309(c) (1999).  
Thus, the Board concludes that the issues are inextricably 
intertwined because adjudication of the issue of entitlement 
to recognition as a POW directly affected the merits and 
outcome of the adjudication of the service connection issues.  
Therefore, the Board finds that the first condition has been 
met.  Additionally, the notice of disagreement that preceded 
the Board's decision was received by the RO after November 
18, 1988.  

In consideration of whether the attorney was retained within 
one year following the date of the Board's promulgation of 
the underlying decision, the Board notes that the veteran had 
120 days from the January 17, 1996 decision to file an appeal 
or request reconsideration.  The veteran's motion for 
reconsideration was received by the Board on February 27, 
1996.  The Board denied the veteran's motion for 
reconsideration on June 20, 1996.   In Rosler v. Derwinski, 1 
Vet. App. 241 (1991), the Court found that if a claimant, 
before filing a notice of appeal, filed a motion for 
reconsideration within 120 days of an initial Board decision, 
the finality of the initial Board decision is abated by that 
motion for reconsideration and a new 120 day period begins to 
run on the day on which the Board mails to the claimant 
notice of its denial of the motion for reconsideration.  See 
also Blackburn v. Brown, 8 Vet. App. 97, 100 (1995).  The 
Court has also stated that a Board decision was final and 
appealable to the Court until the claimant's motion for 
reconsideration temporarily stripped it of finality.  The 
Court further stated that finality was restored when the 
Chairman of the Board denied reconsideration.  See Murillo v. 
Brown, 8 Vet. App. 278, 279 (1995).  

Thus, in the present case the Board's decision did not become 
final until the June 20, 1996 denial of the veteran's motion 
for reconsideration.  The January 9, 1998 fee agreement notes 
that it is a successor to the fee contract entered into 
between the parties on March 3, 1997.  The original March 3, 
1997 fee agreement was entered within one year of the final 
Board decision.  Therefore, the criteria under which attorney 
fees may be charged have been met.  

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement signed in January 1998 as an 
amendment to the March 1997 agreement, was executed by both 
the veteran and his attorney.  By definition, the payment of 
the attorney fee was contingent on whether or not the claim 
was resolved successfully.  The agreement provided that the 
attorney's services were to be rendered on a contingent basis 
of 20 percent of past-due benefits awarded.  A fee that does 
not exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past-due benefits resulting in a 
cash payment to the appellant from which the attorney fee may 
be deducted has been met, since the August and September 1999 
rating decisions established the grant of entitlement to 
service connection for malnutrition, evaluated as 20 percent 
disabling, effective February 25, 1999, and for ischemic 
heart disease as a residual of beriberi, evaluated as 60 
percent disabling, effective February 25, 1999. 

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the January 
1998 fee agreement did not contain the veteran's VA file 
number, but it was included in the attorney's cover letter.  
A copy of that agreement was furnished to both the Board and 
the RO within 30 days of its execution.  Based upon these 
facts, the Board finds that the attorney was in substantial 
compliance with the provisions of 38 C.F.R. § 20.609(g) and 
(h).  Although he did not strictly adhere to the letter of 
that regulation, it cannot be said that he violated its 
spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim. 

The Board notes that the agreement also provided that the 
attorney could pursue the payment of EAJA fees.  The record 
also indicates that the attorney has been paid an award 
pursuant to EAJA in the amount of $3,626.55.  The issue of 
the relationship between fees awarded pursuant to 38 U.S.C.A. 
§ 5904(d) and pursuant to EAJA has been addressed by VA's 
General Counsel in VAOGCPREC 12-97, 62 Fed. Reg. 37952, 37953 
(July 15, 1997).  In VAOGCPREC 12-97, the General Counsel 
concluded that § 506(c) of the Federal Courts Administration 
Act of 1992 (FCAA), Pub. Law No. 102-575 (Oct. 29, 1992) 
provides that, where the claimant's attorney receives fees 
for the same work under both 38 U.S.C.A. § 5904 and 28 
U.S.C.A. § 2414, "the claimant's attorney refunds to the 
claimant the amount of the smaller fee."  The attorney must 
keep only the larger of the fees recovered, and must refund 
the amount of the smaller fee to the claimant (in this case, 
the veteran) in accordance with § 506(c) of the FCAA.  The 
Board is bound by this opinion.  See 38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 1999).

This issue was also addressed by the General Counsel.  In 
VAOGCPREC 12-97, the General Counsel concluded that there was 
no authority for the Board to take any action, such as offset 
of amount of the EAJA fees, to ensure that the attorney 
fulfills his responsibility to refund the smaller fee to the 
claimant. 

In light of the above, the Board does not have the direct 
authority to order the  attorney to refund the smaller sum to 
the veteran.  Nor does the Board have the authority to offset 
the amounts.  Nonetheless, the Board is confident that the 
attorney will promptly refund the smaller amount to the 
veteran.  The Board notes that failure to refund the lesser 
fee to the claimant would be a violation of professional 
conduct and a direct violation of federal law.  

Therefore, the Board concludes that the attorney's fee may be 
paid out of past-due benefits, pursuant to 38 C.F.R. 
§ 20.610(b) (1999).  The contingency fee agreement did not 
violate this regulatory provision.

Based upon the August 1999 RO decision, the effective date of 
the grant of a compensable evaluation for malnutrition, 
evaluated as 20 percent disabling, is February 25, 1999.  
Additionally, based on the September 1999 RO decision, the 
effective date of the grant of a compensable evaluation for 
ischemic heart disease as a residual of beriberi, evaluated 
as 60 percent disabling, is February 25, 1999.  In light of 
this, the inclusive dates for the purpose of entitlement to 
attorney fees based on the veteran's receipt of a compensable 
evaluation for malnutrition are February 25, 1999 to August 
12, 1999 (the date of the rating decision granting the 
benefit).  Likewise, the inclusive dates for the purpose of 
entitlement to attorney fees based on the veteran's receipt 
of a compensable evaluation for ischemic heart disease as a 
residual of beriberi are February 25, 1999 to September 22, 
1999 (the date of the rating decision granting the benefit).



ORDER

Eligibility for the direct payment by VA of attorney fees is 
established.  The attorney should be paid 20 percent of past-
due benefits resulting from the grant of entitlement to 
service connection for malnutrition and assignment of a 20 
percent evaluation for the period from February 25, 1999 to 
August 12, 1999; and resulting from the grant of entitlement 
to service connection for ischemic heart disease as a 
residual of beriberi and assignment of a 60 percent 
evaluation for the period from February 25, 1999 to September 
22, 1999.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals

 


